DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
2.	Acknowledgment is made of this application is a continuation of U.S. Patent Application Serial No. 16/523,151, filed July 26, 2019, now U.S Patent No. 10,764,331, which is a continuation of U.S. Patent Application Serial No. 15/725,169, filed October 4, 2017, now U.S Patent No. 10,367,850, which is a continuation of U.S. Patent Application Serial No. 15/239,675, filed August 17, 2016, now U.S Patent No. 9,794,294, which is a continuation of U.S. Patent Application Serial No. 13/937,032, filed July 8, 2013, now U.S. Patent No. 9,426,181, which is a continuation of U.S. Patent Application Serial No. 12/859,098, filed August 18, 2010, now U.S. Patent No. 8,509,231, which is a continuation of U.S. Patent Application Serial No. 11/394,595, filed March 31, 2006, now U.S Patent No. 7,801,128.
Preliminary Amendment
3.	Acknowledgment is made of Applicant’s submission of preliminary amendments, dated November 11, 2020 and April 13, 2021. Claims 1-58 have been canceled; claims 59-78 have been added/amended. Claims 59-78 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on August 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Specification
6.	The title of the invention is not descriptive.
The title of this application is “MANAGING COMMUNICATIONS BETWEEN COMPUTING NODES.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 
A substitution of a new title is anticipated. 
Claim Objections
7.	Claims 64 and 75 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 64, it recites, “The system of claim 59, wherein the AES is configured to: provide an API configured to receive requests from one or other computing systems to programmatically manage the application on the virtual machines.”
Claim 59 recites, “A system, comprising:  
one or more computer systems that implement an application execution service (AES), configured to: 
provide a plurality of virtual machines hosted on physical host to execute applications on behalf of a plurality of user accounts; 
receive indication of an application to be executed by the AES on behalf of a user account; 
create a group of virtual machines to execute the application;
receive, via a browser-based interface, a request to reserve execution time on virtual machines used by the user account; and 
execute the application on behalf of the user account on one or more virtual machines in the group using the reserved execution time.”
Based on the information presented above, claim 64 includes the limitation of “API” as indicated in italics above and the claim depends from claim 59. The examiner objects the usage of the acronym “API” since it is the first appearance in both claims, and suggests amending it to include its meaning, i.e., “Application Programming Interface (API).” 
Similar objection applies to the usage of the acronym “API” in claim 75 line 2.

Allowable Subject Matter
8.	Claims 59-63, 65-74, and 76-78 are allowed. Claims 64 and 75 would be allowable if rewritten to overcome the claim objection issues under 37 CFR 1.75(c). 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Banga et al. (US 8,041,761) and Dostert et al. (US 2006/0143359) are generally directed to various aspects of enabling gradual transitioning of a server, such as a filer, to a new security domain and/or IP address scheme, wherein a single physical platform may comprise multiple logical servers, such as virtual filers (vfilers), that simultaneously participate in different security domains and IP address schemes, and each logical server is allocated its own set of storage resources, such as volumes and qtrees, and network resources, such as network addresses, and additionally, a common set of storage resources may store a data set that is accessible to logical servers that participate in the different security domains and/or IP address schemes; and monitoring operation of virtual machines;
However, in consideration of the information disclosure statement (IDS) submitted on August 28, 2020, the preliminary amendment with remarks filed April 13, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
	“receive indication of an application to be executed by the AES on behalf of a user account;” and “receive, via a browser-based interface, a request to reserve execution time on virtual machines used by the user account; and execute the application on behalf of the user account on one or more virtual machines in the group using the reserved execution time” as specified in claim 59.
	Similar limitations are included in claims 72 and 77.
	Dependent claims 60-71, 73-76, and 78 are also allowable for incorporating the features recited in the independent claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Banga et al. (US 8,041,761) is directed to enable gradual transitioning of a server, such as a filer, to a new security domain and/or IP address scheme, wherein a single physical platform may comprise multiple logical servers, such as virtual filers (vfilers), that simultaneously participate in different security domains and IP address schemes, and each logical server is allocated its own set of storage resources, such as volumes and qtrees, and network resources, such as network addresses, and additionally, a common set of storage resources may store a data set that is accessible to logical servers that participate in the different security domains and/or IP address schemes;
	Dostert et al. (US 2006/0143359) is generally directed to various aspects of the monitoring operation of virtual machines;
Gleichauf et al. (US 9,436,820) is directed to various aspects of detecting the real-time security state of the computerized device prior to providing the computerized device with controlled access to the network resources;
LeBlanc et al. (US 2017/0055130) is directed for an end-to-end solution having one or more location systems for outputting requested locations of hand sets or mobile stations (MS) based on, e.g., AMPS, NAMPS, CDMA or TDMA communication standards, for processing both local mobile station location requests and global mobile station location requests via, e.g., Internet communication between a distributed network of location systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473